Citation Nr: 1827439	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-27 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition, also claimed as gout, to include as secondary to service connected bilateral knee osteoarthritis, status post total knee replacements, for substitution purposes.

2.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as secondary to service connected bilateral knee osteoarthritis, status post total knee replacements, for substitution purposes.

3.  Entitlement to Dependents' Educational Assistance (DEA), for substitution purposes.


REPRESENTATION

Appellant represented by:	David W. Magann


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1965 to December 1967.  He died in May 2016.  The RO has determined that his surviving spouse (the Appellant) is a valid claimant for substitution purposes.  See 38 U.S.C. § 5121A (2012).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Appellant testified before the undersigned Veterans' Law Judge at an August 2016 Travel Board hearing, and a transcript of this hearing is of record.

In December 2016, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain a new VA medical opinion.  The action specified in the December 2016 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran does not have a current disability of the left or right foot that had onset in service or was caused by or related to the Veteran's active military service, to include his service connected bilateral knee osteoarthritis.

2.  The Veteran's bilateral peripheral neuropathy of the lower extremities did not have onset in service and was not caused by or related to the Veteran's active military service, to his service connected bilateral knee osteoarthritis.  

3.  The Veteran did not have a permanent and total service connected disability at the time of his death nor did he die as the result of a service connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral foot condition, to include as secondary to service connected bilateral knee osteoarthritis, status post total knee replacements, for substitution purposes, have not been met.  38 U.S.C. §§ 101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  

2.  The criteria for entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as secondary to service connected bilateral knee osteoarthritis, status post total knee replacements, for substitution purposes, have not been met.  38 U.S.C. §§ 101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  

3.  The criteria for entitlement to Dependents' Educational Assistance (DEA), for substitution purposes have not been met.  38 U.S.C. § 3501 (2012); 38 C.F.R. §§ 21.3020, 21.3021 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

The Appellant is seeking entitlement to service connection for a bilateral foot condition, as well as bilateral peripheral neuropathy of the lower extremities, for substitution purposes.  The Veteran previously argued his claimed conditions were due to his history of parachute jumping in service or were secondary to his service connected bilateral knee osteoarthritis, status post total knee replacements.

The record reflects that prior to his death, the Veteran was diagnosed with several disabilities affecting his feet, including gout and bilateral calcaneal spurs, as well as bilateral peripheral neuropathy.  

In November 2009, a VA examiner opined that it was less likely than not that the Veteran's peripheral neuropathy was related to the Veteran's service connected bilateral knee disability, explaining that the distribution of the Veteran's neuropathy is consistent with diabetic peripheral neuropathy.  The examiner also concluded that the Veteran's complaints of bilateral foot pain were less likely than not related to the Veteran's service connected bilateral knee disability, noting that his foot complaints started around the same time as his knee problems, making it unlikely one caused the other.

In July 2010, another VA examiner opined that it was less likely than not that the Veteran's gout is secondary to the bilateral knee disability, explaining that there is no known clinical relationship between knee replacement surgery and the development of gout.  

In August 2016, G.B. submitted a private medical opinion from Dr. G.A..  Dr. G.A. opined that the Veteran's total knee replacement surgeries resulted in a period of inactivity that led him to develop obesity.  The Veteran's obesity in turn led him to develop diabetes mellitus and diabetic peripheral neuropathy, as well as gout, and placed stress on the joints of his lower extremities, including his feet and ankles.  Therefore, Dr. G.A. concluded that the Veteran's peripheral neuropathy of the bilateral lower extremities, gout, bilateral calcaneal spurs, and bilateral ankle arthritis were at least as likely as not related to the service connected bilateral knee osteoarthritis, status post total knee replacements.  

Having reviewed all of the above medical opinions, the Board unfortunately finds that they are all inadequate in some way.  The VA examinations do not comprehensively address the Veteran's multiple theories of entitlement, including the theory proposed by Dr. G.A. in August 2016.

However, Dr. G.A.'s opinion is also problematic.  Dr. G.A. has argued that the Veteran became obese due to a period of forced inactivity following his bilateral total knee replacement surgeries; however, the Board notes that a sedentary life style is just one risk factor for obesity- some others include diet, genetics, hormonal imbalances, and medical conditions.  Dr. G.A. appears to overly simplify this medical condition, as well as other complex medical conditions such as diabetes mellitus and arthritis, and their relationship to each other.

Furthermore, the record reflects that the Veteran was obese years before his bilateral total knee replacements.  See, e.g., VA Multidisciplinary Intake Note (July 25, 2003).  Such evidence undermines Dr. G.A.'s finding that the Veteran's obesity was caused by his total knee replacements.  

Accordingly, the claim was remanded for a new VA medical opinion.  

In a March 2017 opinion, a VA examiner opined that the Veteran's bilateral foot disability (including gout and bilateral calcaneal spurs) and bilateral peripheral neuropathy were not caused or permanently aggravated by the Veteran's active military service.  The examiner found that the physical demands of the Veteran's service, to include parachute jumping, did not cause or permanently aggravated any current disabilities and that none of the Veteran's claimed conditions were caused or permanently aggravated by his service connected bilateral knee disability either directly or indirectly because his total knee replacement caused another disability such as obesity or diabetes mellitus that in turn caused or permanently aggravated the claimed conditions.  The examiner explained that the Veteran served from 1965 to 1967 and the development, causation, or aggravation of the claimed conditions decades later, especially in the presence of other obvious risk factors, is not at all supported by medical literature.  He concluded that the Veteran's peripheral neuropathy was more likely than not secondary to the Veteran's diabetes mellitus and observed that gout is a metabolic condition with no clinical relationship to the Veteran's active service.  The examiner also took issue with Dr. G.A.'s statements, characterizing them as "baseless and not at all supported by any medical literature.  They are broad, speculative in nature, and not based on facts."

Based on the above evidence, the Board finds that entitlement to service connection for a bilateral foot condition and bilateral peripheral neuropathy of the lower extremities is not supported by the evidence.  

The Veteran's claimed conditions did not have onset in service or for decades after service and multiple VA medical examiners have concluded that is less likely than not the Veteran's claimed conditions are related to service, to include as secondary to his service connected bilateral knee disability.  While Dr. G.A. opined that the Veteran's disabilities are secondary to his bilateral knee disability, as noted above, the basis for this opinion- that the Veteran developed obesity following total knee replacement surgery- appears to be contradicted by other medical evidence of record.

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board gives greater weight to the opinions of the VA examiners, as Dr. G.A. appears to have disregarded facts and relied upon flawed and overly simplified reasoning in reaching his opinions.  

For all the above reasons, service connection for a right foot disability, a left foot disability, right peripheral neuropathy of the lower extremity, and left peripheral neuropathy is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).

Eligibility for Dependents' Educational Assistance

The Appellant maintains that she is entitled to DEA benefits under Chapter 35, United States Code. 

Dependents' Educational Assistance allowance under Chapter 35, Title 38, United States Code, may be paid to a child or surviving spouse of a veteran who meets certain basic eligibility requirements.  Basic eligibility exists if the Veteran was discharged from service under conditions other than dishonorable, or died in service, and either (1) has a total disability permanent in nature resulting from a service-connected disability, or (2) a permanent total service-connected disability was in existence at the date of the Veteran's death, or (3) died as a result of a service-connected disability, or, if a service member (4) is on active duty as a member of the Armed Forces and, for a period of more than 90 days, has been listed by VA as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in the line of duty by a foreign government or power.  38 U.S.C. §§ 3500, 3501, 3510 (2012); 38 C.F.R. §§ 3.807, 21.3021 (2017). 

In this case, the Veteran did not have a total, permanent service connected disability at the time of his death nor did he die as the result of a service connected disability.

The Board regrets that it cannot render a favorable decision on this matter, however, the applicable laws and regulations simply do not provide for the establishment of the Appellant's basic eligibility for DEA benefits.  As this claim must be denied as a matter of law, the benefit of the doubt rule is not for application.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Service connection for a bilateral foot condition, to include as secondary to service connected bilateral knee osteoarthritis, status post total knee replacements, for substitution purposes, is denied.

Service connection for bilateral peripheral neuropathy of the lower extremities, to include as secondary to service connected bilateral knee osteoarthritis, status post total knee replacements, for substitution purposes, is denied.

Entitlement to Dependents' Educational Assistance (DEA) is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


